Table of Contents As filed with the Securities and Exchange Commission on January 22, 2008 Registration No. 333-141647 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ––––– FORM S-1 PRE-EFFECTIVE AMENDMENT NO. 1 TO INITIAL FILING ON FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ––––– CAPRIUS, INC. (Exact name of registrant as specified in its charter) ––––– Delaware (State or other jurisdiction of incorporation or organization) 3845 (Primary Standard Industrial Classification Code Number) 22-2457487 (I.R.S. Employer Identification Number) ––––– One University Plaza, Suite 400 Hackensack, New Jersey07601 (201) 342-0900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) ––––– Jonathan Joels Treasurer and Chief Financial Officer One University Plaza, Suite 400 Hackensack, New Jersey07601 (201) 342-0900 (Name, address, including zip code, and telephone number, including area code, of agent for service) ––––– Copies to: Bruce A. Rich, Esq. Thelen Reid Brown Raysman & SteinerLLP 875 Third Avenue New York, New York10022 (212) 603-2000 ––––– Approximate Date of Commencement of Proposed Sale to the Public:from time to time after the effective date of this Registration Statement as determined by market conditions and other factors. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) o The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note The Company initially filed this registration statement on Form SB-2. Upon the adoption of SEC Release 33-8876, this amendment is being filed on a Form S-1 with the disclosures in accordance with those for “smaller reporting companies” as provided for in such SEC Release. The Company has simultaneously filed a Registration Statement on Form S-1 for 11,366,760 shares of its Common Stock underlying Series F Convertible Preferred Stock and warrants issued in its December 2007 Series F Preferred Stock Placement. In addition, the Company has registered 2,646,121 shares of its Common Stock underlying shares of its Series C Convertible Preferred Stock and warrants issued in its 2005 Series C Preferred Stock Placement under Post-Effective Amendment No. 3 to Form SB-2 (No. 333-124096), declared effective on November 13, 2007, and 3,176,281 shares of its Common Stock underlying shares of its Series D Convertible Preferred Stock and warrants issued in its 2006 Series D Preferred Stock Placement under Post-Effective Amendment No. 2 to Form SB-2 (No. 333-132489), declared effective on November 13, 2007. Table of Contents SUBJECT TO COMPLETION JANUARY 22, 2008 The information in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the registration filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell these securities and neither we nor the selling stockholders are soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS 9,557,500shares of Common Stock CAPRIUS, INC. This prospectus relates to the sale or other disposition by the selling stockholders identified on pages 34 to 36 of this prospectus, or their transferees, of up to9,557,500 shares of our common stock, including 6,250,000 shares underlying shares of SeriesE Preferred Stock and 3,307,500 shares issuable upon exercise of warrants.These dispositions may be at fixed prices, at prevailing market prices at the time of sale, at prices related to the prevailing market price, at varying prices determined at the time of sale, or at negotiated prices. We will receive no proceeds from the sale or other disposition of the shares, or interests therein, by the selling stockholders. However, we will receive proceeds in the amount of $1,672,000 assuming the cash exercise of all of the warrants held by the selling stockholders, subject to certain of the warrants being exercised under a “cashless exercise” right. Our common stock is traded on the over-the-counter electronic bulletin board. Our trading symbol isCAPS.On January 17,2008, the last bid price as reported was $0.85 per share. The selling stockholders, and any participating broker-dealers may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, and any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act.The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Brokers or dealers effecting transaction in the shares should confirm the registration of these securities under the securities laws of the states in which transactions occur or the existence of our exemption from registration. An investment in shares of our common stock involves a high degree of risk.We urge you to carefully consider the Risk Factors beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. January, 2008 Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements, before making an investment decision. THE COMPANY Background Caprius, Inc. is engaged in the infectious medical waste disposal business.In the first quarter of Fiscal 2003, we acquired a majority interest in M.C.M. Environmental Technologies, Inc. (“MCM”), which developed, markets and sells the SteriMed and SteriMed Junior compact systems (together, the “SteriMed Systems”) that simultaneously shred and disinfect regulated medical waste (“RMW”).The SteriMed Systems are sold and leased in both the domestic and international markets. Our principal business office is located at One University Plaza, Suite 400, Hackensack, New Jersey 07601, and our telephone number at that address is (201) 342-0900.The Company also has business operations located in Israel. Our internet website is www.caprius.com.The information contained on our website is not incorporated by reference in this prospectus and should not be considered a part of this prospectus. In this prospectus, “Caprius,” the “Company,” “we,” “us” and “our” refer to Caprius, Inc. and, unless the context otherwise indicates, our subsidiary MCM. History We were founded in 1983 and until June 1999 essentially operated in the business of developing specialized medical imaging systems, as well as operating a comprehensive breast imaging center. In June 1999, we ceased the operations of developing the imaging systems and acquired Opus Diagnostics, Inc. and began manufacturing and selling medical diagnostic assays constituting the therapeutic drug monitoring (“TDM”) Business.In October 2002, we sold the TDM business to Seradyn, Inc.The imaging center was sold in September 2003. Acquisition of M.C.M. Environmental Technologies, Inc. In December 2002, we closed the acquisition of our initial investment of 57.53% of the capital stock of MCM for a purchase price of $2.4 million. MCM wholly-owns MCM Environmental Technologies Ltd., an Israeli corporation, which initially developed the SteriMed Systems. Upon closing, our designees were elected to three of the five seats on MCM’s Board of Directors, with George Aaron, our chairman, and Jonathan Joels, our CFO, filling two seats. Additionally, as part of the acquisition, certain debt of MCM to its existing stockholders and to certain third-parties was converted to equity in MCM or restructured. Pursuant to our Letter of Intent with MCM, we had provided MCM with loans totaling $565,000, which loans were repaid upon closing by a reduction in the cash portion of the purchase price.The Stockholders Agreement among us and the other MCM stockholders contained certain provisions relating to performance adjustments for the twenty-four month period post-closing.As a consequence, our ownership interest in MCM increased by 5% in the fiscal year ended September 30, 2004 and by an additional 5% in the fiscal year ended September 30, 2005.Furthermore, our MCM equity ownership increased with the conversion of various loans we made to MCM and our meeting cash calls made by MCM during the fiscal year ended September 30, 2005.As of September 30, 2005, our interest in MCM increased to 96.66%. Our interest remains unchanged through January 21, 2008. SteriMed Systems We developed and market worldwide the SteriMed and SteriMed Junior compact units.These units simultaneously shred and disinfect RMW, reducing its volume up to 90%, and rendering it harmless for disposal as ordinary waste.The SteriMed Systems are patented, environmentally-friendly, on-site disinfecting and destruction units that can process regulated clinical waste, including sharps, dialysis filters, pads, bandages, plastic tubing and Table of Contents even glass, in a 15 minute cycle. The units, comparable in size to a washer-dryer, simultaneously shred, grind, mix and disinfect the waste with the proprietary Ster-Cid® solution. After treatment, the material may be discarded as conventional solid waste, in accordance with appropriate regulatory requirements. The SteriMed Systems enable generators of RMW, such as clinics and hospitals, to significantly reduce cost for treatment and disposal of RMW, eliminate the potential liability associated with the regulated “cradle to grave” tracking system involved in the transport of RMW, and treat in-house RMW on-site in an effective, safe and easy manner.As the technology for disinfection is chemical-based, within the definitions used in the industry, it is considered as an alternative treatment technology. The SteriMed Systems are comprised of two different sized units.The larger SteriMed can treat up to 18.5 gallons (70 liters) of medical waste per cycle.The smaller version, the SteriMed Junior, can treat 4 gallons (15 liters) per cycle. Ster-Cid® is our proprietary disinfectant solution required for use with both units of theSteriMed Systems. Ster-Cid® is biodegradable and is registered with the U.S. Environmental Protection Agency (“U.S. EPA”) in accordance with the Federal Insecticide, Fungicide, Rodenticide Act of 1972 (“FIFRA”).During the SteriMed disinfecting cycle, the concentration of Ster-Cid® is approximately 0.5% of the total volume of liquids.The Ster-Cid®disinfectantin conjunction with the SteriMed Systems has been tested in independent laboratories.Results show that disinfection levels specified in the U.S. EPA guidance document, “Report on State and Territorial Association on Alternate Treatment Technologies” (“STAATT”), are met.Furthermore, it is accepted by the waste water treatment authorities to discharge the SteriMed effluent containing a low concentration of the disinfectant into the sewer system. STAATT is a worldwide organization involved in setting criteria for efficacy of alternative medical waste treatment technologies. Both SteriMed units are safe and easy to operate requiring only a half day of training.Once the cycle commences, the system is locked, and water and Ster-Cid® are automatically released into the treatment chamber.The shredding, grinding and mixing of the waste is then initiated exposing all surfaces of the medical waste to the chemical solution during a processing cycle which takes approximately 15 minutes.At the end of each cycle, the disinfected waste is ready for disposal as regular solid waste. In the United States, the initial focus of marketing the SteriMed Systems has been to dialysis clinics.We have also begun initial installations in other new sectors such as surgical centers, laboratories, plasmapheresis centers, and hospitals. Other potential markets include blood banks, cruise ships and military medical facilities. Internationally, we continue to market our SteriMed Systems both directly and indirectly through distributors.Our distributors are trained by us to enable them to take on the responsibility for the installation and maintenance that are required for the SteriMed Systems. RECENT DEVELOPMENTS On December 6, 2007, we closed a private placement of 78,334 shares of Series F Convertible Preferred Stock (“Series F Preferred Stock”) and warrants to ten investors for gross proceeds of $4,700,000.Each share of the Series F Preferred Stock, which has a stated value of $60. per share, is convertible into 100 shares of our common stock, or the equivalent of $0.60 per common share, or an aggregate of 7,833,400 shares of common stock.The holders have the right to convert their shares at any time, while we have the right to require mandatory conversion only if after the effective date of a Securities Act registration statement covering the underlying shares of common stock (i) the closing bid price of the common stock for 15 trading days in any 20 consecutive trading day period exceeds $1.20 per share and (ii) the average daily trading volume during the 20 trading day period exceeds 30,000 shares a day.An annual dividend accrues at the rate of $3.24 per share.
